1
2
3
                                                                    JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JUAN SOLANO,                                 Case No. 2:18-cv-10257-R (KES)
12                Petitioner,
13        v.                                                JUDGMENT

14   WARREN L. MONTGOMERY,
     Warden,
15
                  Respondent.
16
17
18
           Pursuant to the Court’s Order Accepting Report and Recommendation of the
19
     United States Magistrate Judge,
20
           IT IS ADJUDGED that the Petition is dismissed without prejudice, because
21
     Petitioner has not concluded his state criminal proceedings.
22
23
     DATED: September 24, 2019
24
25                                         ____________________________________
26                                         HON. R. GARY KLAUSNER
                                           UNITED STATES DISTRICT JUDGE
27
28
